As filed with the Securities and Exchange Commission on March 10, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21079 Hatteras Alternative Mutual Funds Trust (Formerly AIP Alternative Strategies Funds) (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. A Letter From The President Lee W. Schultheis The entire Hatteras Funds organization would like to thank you for your continued confidence in us, and your investment in the Hatteras Alpha Hedged Strategies Fund and Hatteras Beta Hedged Strategies Fund (the “Funds”).We value and respect our relationship with you and your financial advisor.Each day, we focus our efforts on meeting the Funds’ investment objectives and exceeding your client service expectations. In 2010, we saw the continuation of a slow, steady recovery for world markets and economies in the wake of the dramatic financial crisis of 2008.We are likely in a continued period of accelerated change in regulatory reforms and how financial institutions interact with each other.Traditional bank lending remains weak.Real estate struggles to form a firm base from which it can sustain price stability.Companies of all market caps have dramatically increased efficiency and shored up their balance sheets.Corporate earnings are thriving in the face of a variety of potential obstacles to sustained overall GDP growth. Dislocations and market inefficiencies continue to be evident, and savvy investors are currently presented with tremendous opportunities across a wide variety of global asset classes.Valuations in many areas continue to be attractive for long-term investors.Opportunities for short positions also abound, as many companies will not be able to thrive in the “new normal.” It is our job to identify managers who can best exploit these opportunities and select the underlying investment positions to realize positive returns.At Hatteras Funds, we are keenly aware that even in the hedged alternative investment space, strategies have different periods in which markets will validate the value in their portfolio positions.We believe that having a broad variety of strategies in a true fund of funds approach will mitigate such swings in market sentiments and produce more consistent results. ONE With continued market volatility and uncertainties, investors have shown a growing appetite for more liquid and transparent alternative investments. When we pioneered the multi-manager, multi-strategy alternative mutual fund space in 2002, we were deemed a “satellite” position to more traditional asset classes. As liquid alternatives have gained widespread acceptance, multi-strategy funds are now viewed as “core” while their single-strategy brethren have remained in the satellite camp. We continue to be focused on prudent risk management, as hedged investing is about maximizing risk-adjusted returns, not just returns. We seek out opportunities, balance the risks and rewards, and mitigate unintended risks whenever possible. The shifting nature of where the best opportunities lie requires us to remember that liquidity and flexibility have never been more important than they are in the current environment. Hedge fund managers that have adapted and survived are focusing on improving many of the elements that already exist in our mutual fund structure: liquidity, independent pricing, independent custody, and greater transparency in the oversight of the management process. The unique risk/return behaviors historically exhibited by hedge fund strategies should be especially attractive to investors in an environment where both the economy and markets may be in a phase of slow and sporadic recovery. We believe that the next few years may well present above average opportunities for those who can employ prudent risk-averse strategies to take advantage of them. Hatteras Funds manages a broad range of $1.9 billion in alternative investment products. We have seasoned professionals with expertise in best practices and risk management from the fund of hedge funds industry. We have a systemized investment process, with an eye toward enhancing the consistency of results over a wider variety of market conditions. We continue to make enhancements to our portfolio process and our roster of seasoned hedge fund managers while attempting to maximize the units of return realized for each unit of risk taken. Our goal is to provide the performance benefits of investing in fund of hedge funds with the transparency and liquidity of an open-end mutual fund. Providing our shareholders with unfettered access to quality hedge fund managers and their distinct strategies is our core mission. Our success over the years is due to a variety of factors, such as attracting quality managers, implementing a prudent mix of strategies, and minimizing risk exposures wherever possible. It is our goal to provide you with premier alternative investments in the liquid and transparent mutual fund structure. We thank you again for your confidence in Hatteras Funds and look forward to continuing a strong relationship with you and your financial advisor in the future. Lee W. Schultheis President, Mutual Funds TWO DISCUSSION OF FUND PERFORMANCE Michael P. Hennen, Director of Public Investments Robert J. Murphy, Director of Risk Management REVIEW OF MARKET PERFORMANCE For the most part, capital markets performance across the broad asset classes was strong in 2010. For equities, the first half of the year was volatile without much return. Equity prices began rising again during the third quarter and increased sharply during the fourth quarter of 2010, accounting for most of the gains, especially in the developed world. Many major indices recorded double-digit growth, including the S&P 500 Total Return Index (“S&P 500”), which produced a 15.1% return. Over the course of the final quarter of the year, volatility started to drift downward and correlations among equity securities, which had been abnormally high, also began to drop. Bond prices among highly rated securities continued to exhibit bullish-type returns until the fourth quarter, when the Barclays Capital Aggregate Bond Index produced a negative return to finish the year up 6.5%. High yield fixed income securities had a strong year, returning 15.2% (as measured by the Bank of America Merrill Lynch High Yield Master II Index). Overall, the outlook is somewhat unclear as economic activity appears to be picking up in the U.S. and developed world, and inflation, which is becoming an issue in the developed world, is beginning to increase in the U.S. and Europe. This could have negative implications for fixed income prices going forward. THREE REVIEW OF HEDGE FUND PERFORMANCE Hedge fund performance in 2010 can be characterized as steady and consistent. All major strategies were positive for the year (except those associated with pure short strategies) and the return deviations among the major strategies were particularly tight. This reflects an environment of high correlation of returns among equities and among fixed income securities throughout the first three quarters of the year. Among the best performers in the tightly dispersed group were the relative value strategies — the fixed income asset-backed, multi-strategy arbitrage, and yield alternative strategies in particular. These strategies benefitted from low interest rates and still contracting spreads between treasuries and many of these securities. Equity-oriented indices, with the exception of market neutral, performed well despite lagging in the latter third of the year as many hedge fund managers held low to moderate net long positions as the market rebounded strongly. The HFRI Equity Hedge Index recorded a 10.5% gain in 2010, or almost 70% of the gain reported by the S&P 500. For the second consecutive year, market neutral equity managers lagged. This is typical in a strong overall equity environment as higher hedged, lower net market exposure makes it difficult to keep pace with rapid rises in the market. Finally, due to the continued opening of capital markets that started in the latter part of 2009 and the strong merger and acquisition (“M&A”) environment, event driven strategies performed well, with distressed securities leading the way. REVIEW OF FUND PERFORMANCE The Funds generated gains over 2010 that were largely in-line with our stated objectives as well as our peers in the space. While we much prefer to outperform, we believe that many of the new sub-advisors hired in 2010 and enhancements to the way we manage the Funds have positioned us well going forward. Signs of improvement were evident toward the latter half of the year as increased contribution from new sub-advisors picked up during the fourth quarter, and many of the new sub-advisors were top performers within their respective strategies during the final quarter of the year. Event Driven and Relative Value strategies posted particularly strong 2010 returns, while managers in equity-focused strategies, such as Market Neutral Equity and Long/Short Equity, had a difficult time effectively employing their strategies. Equity markets were often driven by waves of index buying and selling, creating sharp moves in both directions and an environment characterized by elevated correlations. Indiscriminant buying and selling made the separation of good and bad companies much less valuable. In contrast, Event Driven strategies fared better as they use company-specific catalysts to drive value realization. In addition, Event Driven sub-advisors participated in opportunities across the capital structure, which proved beneficial as credit markets improved. Improvements in credit markets provided both value and relative value opportunities for the Funds’ Relative Value sub-advisors, all of which generated steady, positive returns in 2010. FOUR OPPORTUNITIES AND POSITIONING Improving economic performance in the developed world and continued strong economic growth in the developing countries has set the stage for what we anticipate to be a positive year for equity investing in 2011. As the economy emerges from the initial recovery stage, we expect looming issues in European and municipal credit markets that will trigger bouts of volatility in both equity and credit markets. Given low interest rates and tighter credit spreads, moves in the credit markets may become particularly pronounced. We have slightly altered our portfolios to reflect the following conditions we expect will exist during the first half of 2011: 1. Lower cross-correlations among equity prices will emphasize the importance fundamental security selection 2. Opportunities shifting from fixed income to equities 3. Continued strong M&A environment Lower correlations among individual equities and sectors have historically rewarded security selection versus more passive or pure bets investing. While correlations in the equity markets were high throughout most of 2010, they started trending down during the fourth quarter. There is data to support the thesis that as economic conditions improve (even in a slow growth recovery), correlations tend to fall further. With this in mind, we have moderately increased our allocation to Long/Short Equity with more fundamentally strong sub-advisors, whose security analysis drives alpha generation. We are cognizant, however, of the potential risks associated with large problem areas, such as state and municipal finances in the U.S., the overhanging sovereign debt issues in Europe, and a growing worry about inflationary pressures associated with both hard and soft commodities. Therefore, we remain cautious in terms of increasing equity beta too far, and monitor these macro issues constantly through our own research and due diligence on existing and new sub-advisors, who are excellent sources of information. FIVE We believe that most of the short-term and easy opportunities in the credit market have been played out over the past couple of years. This is evidenced by shrinking default rates and the significant decrease in the percentage of U.S. high yield securities trading below a “stressed” level of 70. We are keeping our allocation to the Event Driven sector at the high end of the allocation ranges for two main reasons. First, our sub-advisors in this sector continue to find and select opportunities in credit and growing opportunities in the equity component of the capital structure. Second, with strong corporate cash levels, high levels of foreign currency reserves in developing companies, and more open capital markets versus the end of 2009, we foresee a strong M&A environment and decent-to-good IPO market during the first half of 2011. Finally, as Relative Value managers are experiencing broad opportunities in hedged fixed income, we have slightly increased our allocation to Relative Value at the expense of traditional Market Neutral Equity strategies as we believe Relative Value offers a better risk/return ratio. We greatly appreciate the confidence and trust you have placed in us by your investment in the Funds. We thank you and assure you that we are working hard every day to continue to deserve your trust. Please do not hesitate to contact us with any questions or comments. SIX DEFINITIONS Bank of America Merrill Lynch High Yield Master II Index: The Index is a commonly used benchmark for high yield corporate bonds. It measures the broad high yield market. Barclays Capital Aggregate Bond Index: The Index represents securities that are SEC-registered, taxable, and dollar denominated. It covers the U.S. investment grade fixed rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. These major sectors are subdivided into more specific indices that are calculated and reported on a regular basis. HFRI Equity Hedge Index: Funds included in the Index include investment managers who maintain positions both long and short in primarily equity and equity derivative securities. A wide variety of investment processes can be employed to arrive at an investment decision, including both quantitative and fundamental techniques; strategies can be broadly diversified or narrowly focused on specific sectors and can range broadly in terms of levels of net exposure, leverage employed, holding period, concentrations of market capitalizations, and valuation ranges of typical portfolios. Equity hedge managers would typically maintain at least 50%, and may in some cases be substantially entirely invested in equities, both long and short. Standard & Poor’s (S&P) 500 Total Return Index: An index of 500 stocks chosen for market size, liquidity, and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. Companies included in the index are selected by the S&P Index Committee, a team of analysts and economists at Standard & Poor’s. The S&P 500 is a market value weighted index with each stock’s weight in the index is proportionate to its market value. SEVEN SAFE HARBOR AND FORWARD-LOOKING STATEMENTS DISCLOSURE The opinions expressed in this report are subject to change without notice. This material has been prepared or is distributed solely for informational purposes and is not a solicitation or an offer to buy any security or instrument or to participate in any trading strategy. The opinions discussed in the letter are solely those of Hatteras and may contain certain forward-looking statements about the factors that may affect the performance of the illustrative examples in the future. These statements are based on Hatteras’ predictions and expectations concerning certain future events and their expected impact, such as performance of the economy as a whole and of specific industry sectors, changes in the levels of interest rates, the impact of developing world events, and other factors that may influence the future performance of the illustrative examples. Hatteras believes these forward-looking statements to be reasonable, although they are inherently uncertain and difficult to predict. Actual events may cause adjustments in portfolio management strategies from those currently expected to be employed. It is intended solely for the use of the person to whom it is given and may not be reproduced or distributed to any other person. The information and statistics in this report are from sources believed to be reliable, but are not warranted by Hatteras to be accurate or complete. Past performance does not guarantee future results. IMPORTANT DISCLOSURES AND KEY RISK FACTORS The Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The summary prospectus and prospectus contain this and other important information about the investment company, and may be obtained by calling 1.877.569.2382 or visiting www.hatterasmutualfunds.com. Read it carefully before investing. Certain hedging techniques and leverage employed in the management of the Funds may accelerate the velocity of possible losses. Short selling involves the risk of potentially unlimited increase in the market value of the security sold short, which could result in potentially unlimited loss for the Funds. Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Funds. Options held in the Funds may be illiquid and the fund manager may have difficulty closing out a position. The Funds may also invest in: • smaller capitalized companies — subject to more abrupt or erratic market movements than larger, more established companies; EIGHT • foreign securities, which involve currency risk, different accounting standards and are subject to political instability; • securities limited to resale to qualified institutional investors, which can affect their degree of liquidity; • shares of other investment companies that invest in securities and styles similar to the Funds, resulting in a generally higher investment cost than from investing directly in the underlying shares of these funds. The Funds intend to utilize these individual securities and hedging techniques in matched combinations that are designed to neutralize or offset the individual risks of employing these techniques separately. Some of these matched strategies include merger arbitrage, long/short equity, convertible bond arbitrage and fixed-income arbitrage. There is no assurance that these strategies will protect against losses. The Funds are non-diversified and therefore may invest in the securities of fewer issuers than diversified funds at any one time; as a result, the gains and losses of a single security may have a greater impact on the Funds’ share price. Because the Funds are fund-of-funds, your cost of investing in the Funds will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Funds, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of the funds. Please refer to the summary prospectus or prospectus for more information about the Funds, including risks, fees and expenses. While the Funds are no-load funds, management fees and other expenses still apply. Mutual fund investing involves risk; loss of principal is possible. Please consult an investment professional for advice regarding your particular circumstances. An investment in the Funds may not be suitable for all investors. The Funds are distributed by Hatteras Capital Distributors, LLC, an affiliate of Hatteras Alternative Mutual Funds, LLC by virtue of common control or ownership. NINE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND (NO LOAD) Growth of $10,000 — December 31, 2010 ^ Since inception data for the Fund and the S&P 500 Index is as of 9/23/2002. * Since inception data for the HFRI FOF: Composite Index is as of 9/30/2002. As of 12/31/10 1Y 5Y1 Since Inception1,2 Hatteras Alpha Hedged Strategies Fund (No Load) 4.34% 0.06% 2.45% Total Annual Fund Operating Expenses 4.78% Net Fund Operating Expenses3 3.90% 1. Average annual total return 2. Fund inception date: 9/23/2002 3. Excluding dividends on short positions and interest on borrowing; other fund operating expenses are capped indefinitely at 3.99% TEN Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.hatterasmutualfunds.com. The chart assumes an initial investment of $10,000 made on September 23, 2002 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. HFRI Fund of Funds Composite Index: Funds included in the Index invest with multiple managers through funds or managed accounts. The strategy designs a diversified portfolio of managers with the objective of significantly lowering the risk (volatility) of investing with an individual manager. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The minimum investment in a fund of funds may be lower than an investment in an individual hedge fund or managed account. The investor has the advantage of diversification among managers and styles with significantly less capital than investing with separate managers. Standard & Poor’s (S&P) 500 Index: An index of 500 stocks chosen for market size, liquidity, and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/ return characteristics of the large cap universe. Companies included in the index are selected by the S&P Index Committee, a team of analysts and economists at Standard & Poor’s. The S&P 500 is a market value weighted index — each stock’s weight in the index is proportionate to its market value. ELEVEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND (CLASS C) Growth of $10,000 — December 31, 2010 ^ Since inception data for the Fund and the S&P 500 Index is as of 8/01/2006. * Since inception data for the HFRI FOF: Composite Index is as of 7/31/2006. As of 12/31/10 1Y Since Inception1,2 Hatteras Alpha Hedged Strategies Fund (Class C) 3.42% -2.02% Total Annual Fund Operating Expenses 5.53% Net Fund Operating Expenses3 4.65% 1. Average annual total return 2. Fund inception date: 8/1/2006 3. Excluding dividends on short positions and interest on borrowing; other fund operating expenses are capped indefinitely at 4.74% TWELVE Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.hatterasmutualfunds.com. The chart assumes an initial investment of $10,000 made on August 1, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. HFRI Fund of Funds Composite Index: Funds included in the Index invest with multiple managers through funds or managed accounts. The strategy designs a diversified portfolio of managers with the objective of significantly lowering the risk (volatility) of investing with an individual manager. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The minimum investment in a fund of funds may be lower than an investment in an individual hedge fund or managed account. The investor has the advantage of diversification among managers and styles with significantly less capital than investing with separate managers. Standard & Poor’s (S&P) 500 Index: An index of 500 stocks chosen for market size, liquidity, and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/ return characteristics of the large cap universe. Companies included in the index are selected by the S&P Index Committee, a team of analysts and economists at Standard & Poor’s. The S&P 500 is a market value weighted index — each stock’s weight in the index is proportionate to its market value. THIRTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS BETA HEDGED STRATEGIES FUND (NO LOAD) Growth of $10,000 — December 31, 2010 ^ Since inception data for the Fund and the S&P 500 Index is as of 4/28/2006. * Since inception data for the HFRI FOF: Strategic Index and the 90 Day T-Bill is as of 4/30/2006. + Percentage shown is the average daily rate over the period. As of 12/31/10 1Y Since Inception1,2 Hatteras Beta Hedged Strategies Fund (No Load) 4.97% -2.95% Total Annual Fund Operating Expenses 4.30% Net Fund Operating Expenses3 3.84% 1. Average annual total return 2. Fund inception date: 4/28/2006 3. Excluding dividends on short positions and interest on borrowing; other fund operating expenses are capped indefinitely at 3.99% FOURTEEN Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-569-2382. The chart assumes an initial investment of $10,000 made on April 28, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The 90 Day Treasury Bill Index: This is an unmanaged index generally considered representative of the performance of short-term money instruments. U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity. HFRI Fund of Funds Strategic Index: This is an equally weighted performance index. The funds that comprise this index are hedge funds available only to accredited investors. These funds seek to profit by investing in various opportunistic return, hedged and alternative strategies. One cannot invest directly in an index. Standard & Poor’s (S&P) 500 Index: An index of 500 stocks chosen for market size, liquidity, and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/ return characteristics of the large cap universe. Companies included in the index are selected by the S&P Index Committee, a team of analysts and economists at Standard & Poor’s. The S&P 500 is a market value weighted index — each stock’s weight in the index is proportionate to its market value. FIFTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS BETA HEDGED STRATEGIES FUND (CLASS C) Growth of $10,000 — December 31, 2010 ^ Since inception data for the Fund and the S&P 500 Index is as of 8/01/2006. * Since inception data for the HFRI FOF: Strategic Index and the 90 Day T-Bill is as of 7/31/2006. + Percentage shown is the average daily rate over the period. As of 12/31/10 1Y Since Inception1,2 Hatteras Beta Hedged Strategies Fund (Class C) 4.12% -2.05% Total Annual Fund Operating Expenses 5.05% Net Fund Operating Expenses3 4.59% 1. Average annual total return 2. Fund inception date: 8/1/2006 3. Excluding dividends on short positions and interest on borrowing; other fund operating expenses are capped indefinitely at 4.74% SIXTEEN Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-569-2382. The chart assumes an initial investment of $10,000 made on August 1, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The 90 Day Treasury Bill Index: This is an unmanaged index generally considered representative of the performance of short-term money instruments. U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity. HFRI Fund of Funds Strategic Index: This is an equally weighted performance index. The funds that comprise this index are hedge funds available only to accredited investors. These funds seek to profit by investing in various opportunistic return, hedged and alternative strategies. One cannot invest directly in an index. Standard & Poor’s (S&P) 500 Index: An index of 500 stocks chosen for market size, liquidity, and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/ return characteristics of the large cap universe. Companies included in the index are selected by the S&P Index Committee, a team of analysts and economists at Standard & Poor’s. The S&P 500 is a market value weighted index — each stock’s weight in the index is proportionate to its market value. SEVENTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND *Allocation of Portfolio Assets — December 31, 2010 * Percentages are stated as a percentage of total investments. EIGHTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS BETA HEDGED STRATEGIES FUND *Allocation of Portfolio Assets — December 31, 2010 * Percentages are stated as a percentage of total investments. NINETEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST EXPENSE EXAMPLE December 31, 2010 (Unaudited) As a shareholder of the Hatteras Alpha Hedged Strategies Fund or Hatteras Beta Hedged Strategies Fund (each a “Fund” and collectively “the Funds”), you incur two types of costs: (1) transaction costs, including deferred sales charges (loads) on redemptions of shares held less than one year for Class C shares; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in U.S. dollars) of investing in the each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/10 - 12/31/10). ACTUAL EXPENSES The first line of the tables below provides information about actual account values and actual expenses. Although the Funds charge no up-front sales load or transaction fees, a contingent deferred sales charge of 1.00% is applied to Class C shares sold within a year. Also, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions, related expenses and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. TWENTY HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST EXPENSE EXAMPLE December 31, 2010 (Unaudited) (continued) HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. HATTERAS ALPHA HEDGED STRATEGIES (NO LOAD SHARES) Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 - 12/31/10+ Actual^ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $20.32. ** Excluding interest expense and dividends on short positions, your hypothetical expenses in the Portfolio would be $19.71. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions incurred indirectly through the underlying funds, of 4.78%, multiplied by the average account value over the period, multiplied by 184/365. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 3.90%. TWENTY-ONE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST EXPENSE EXAMPLE December 31, 2010 (Unaudited) (continued) HATTERAS ALPHA HEDGED STRATEGIES (C SHARES) Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 - 12/31/10+ Actual^ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your expenses in the Portfolio would be $24.17. ** Excluding interest expense and dividends on short positions, your hypothetical expenses in the Portfolio would be $23.46. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions incurred indirectly through the underlying funds, of 5.53%, multiplied by the average account value over the period, multiplied by 184/365. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 4.65%. HATTERAS BETA HEDGED STRATEGIES (NO LOAD SHARES) Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 - 12/31/10+ Actual^ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses in the Portfolio would be $20.18. ** Excluding interest expense and dividends on short positions, your hypothetical expenses in the Portfolio would be $19.41. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions incurred indirectly through the underlying funds, of 4.30%, multiplied by the average account value over the period, multiplied by 184/365. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 3.84%. TWENTY-TWO HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST EXPENSE EXAMPLE December 31, 2010 (Unaudited) (continued) HATTERAS BETA HEDGED STRATEGIES (C SHARES) Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 - 12/31/10+ Actual^ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses in the Portfolio would be $24.06 ** Excluding interest expense and dividends on short positions, your hypothetical expenses in the Portfolio would be $23.16. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions incurred indirectly through the underlying funds, of 5.05%, multiplied by the average account value over the period, multiplied by 184/365. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 4.59%. TWENTY-THREE THIS PAGE INTENTIONALLY LEFT BLANK HATTERAS FUNDS Hatteras Alpha Hedged Strategies Fund Hatteras Beta Hedged Strategies Fund Financial Statements For the year ended December 31, 2010 with Report of Independent Registered Public Accounting Firm HATTERAS FUNDS For the year ended December 31, 2010 Table of Contents Report of Independent Registered Public Accounting Firm 2 Schedules of Investments 3-4 Statements of Assets and Liabilities 5 Statements of Operations 6 Statements of Changes in Net Assets 7-8 Notes to Financial Statements 9-35 Additional Tax Information (Unaudited) 36 Board of Trustees 37-38 Fund Management 39 Notice of Privacy Policy and Practices 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Hatteras Alternative Mutual Funds Trust: We have audited the accompanying statements of assets and liabilities of Hatteras Alpha Hedged Strategies Fund and Hatteras Beta Hedged Strategies Fund, each a series of the Hatteras Alternative Mutual Funds Trust (formerly AIP Alternative Strategies Funds), including the schedules of investments, as of December 31, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended. These financial statements and financial highlights are the responsibility of fund management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the periods presented through December 31, 2006 were audited by other independent registered public accountants whose report dated March 8, 2007 expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2010, by correspondence with the underlying funds’ administrator. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Hatteras Alpha Hedged Strategies Fund and Hatteras Beta Hedged Strategies Fund as of December 31, 2010, and the results of their operations for the year then ended, the statement of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Milwaukee, Wisconsin March 1, 2011 TWO HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND SCHEDULE OF INVESTMENTS December 31, 2010 Shares or Principal Amount Value Underlying Funds Trust —97.3% Event Drivena $ Long/Short Equitya Market Neutral Equitya Relative Valuea Total Underlying Funds Trust (Cost $288,582,971) $ Repurchase Agreements — 2.5% J.P Morgan 0.081%, dated 12/31/2010, due 01/03/2011, repurchase price $7,982,603b $ Total Repurchase Agreements (Cost $7,982,549) Total Investments (Cost $296,565,520) — 99.8% Other Assets in Excess of Liabilities — 0.2% Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — Non-income producing. b — Collateralized by U.S. Treasury Notes with a market value of $8,142,208. The accompanying notes are an integral part of these financial statements. THREE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS BETA HEDGED STRATEGIES FUND SCHEDULE OF INVESTMENTS December 31, 2010 Shares or Principal Amount Value Underlying Funds Trust — 93.3% Event Drivena $ Long/Short Equitya Relative Valuea Total Underlying Funds Trust (Cost $1,643,765) $ Repurchase Agreements — 7.3% J.P Morgan 0.081%, dated 12/31/2010, due 01/03/2011, repurchase price $155,217b $ Total Repurchase Agreements (Cost $155,216) Total Investments (Cost $1,798,981) — 100.6% Liabilities in Excess of Other Assets — (0.6)% ) Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — Non-income producing. b — Collateralized by U.S. Treasury Notes with a market value of $158,321. The accompanying notes are an integral part of these financial statements. FOUR HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST STATEMENTS OF ASSETS AND LIABILITIES December 31, 2010 Alpha Beta Assets: Investments in affiliated Portfolios, at value (cost $288,582,971, $1,643,765) $ $ Repurchase Agreements (cost $7,982,549, $155,216) Receivable for Fund shares issued 90 Dividends and interest receivable 8 Total Assets Liabilities: Payable for Fund shares redeemed Accrued distribution fee Accrued shareholder servicing fee Accrued interest expense — Accrued operating services fee Total Liabilities Net Assets $ $ Net Assets Consist of: Shares of beneficial interest $ Undistributed net investment income (loss) — Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) on Investments Total Net Assets $ $ No Load Shares Net assets $ $ Shares outstanding (unlimited shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ Class C Shares Net assets $ $ Shares outstanding (unlimited shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. FIVE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST STATEMENTS OF OPERATIONS For the Year Ended December 31, 2010 Alpha Beta Investment Income: Income distributions from affiliated Portfolios $
